PER CURIAM.
The petition seeking belated appeals of the judgments and sentences rendered on April 14, 2009, in Duval County Circuit Court case numbers 16-2009-CF-1766-AXXX-MA and 16-2008-CF-015258-AXXX-MA, is granted. Upon issuance of mandate in this cause, copies of this opinion shall be furnished to the lower tribunal for treatment as notices of appeal in each case, in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent petitioner on appeal.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.